Citation Nr: 0426743	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the face, right forearm, and right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955 and from December 1955 to August 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO), which in 
pertinent part, denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA's duty to assist the veteran includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The veteran's service medical records show that he was 
treated for a nonspecific subacute ulcer of the skin, 
mandibular lip, during service in September 1968.  In April 
1971, a diagnosis of rule out basal or squamous cell 
carcinoma was given.  He then underwent an excision of a 
lesion of the lower lip that was deemed to be a squamous cell 
carcinoma.  (The Board notes that the veteran is service-
connected for residual scar of lip due to removal of squamous 
cell carcinoma.)

Subsequent to service, VA outpatient treatment and hospital 
records show that the veteran was followed for skin cancer 
removal of the lower lip, and skin cancer, basal cell 
carcinoma, and actinic keratosis of the face, head, and arms.  
Given the inservice occurrence of skin cancer of the veteran 
and the post-service incidents of skin cancer, the Board is 
of the opinion that an examination by an appropriate 
specialist is warranted to ascertain the specific nature and 
severity of any current skin cancer disability which the 
veteran may presently exhibit.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate his claim, (2) 
the information and evidence that VA will 
obtain on his behalf, (3) the information 
and evidence that he is expected to provide, 
and (4) request that he provide any evidence 
in his possession that pertains to the 
claim.  A record of his notification must be 
incorporated into the claims file. 

2.  Ask the veteran to identify any VA or 
non-VA health care providers who have 
treated him for skin cancer since his 
separation from service, and make 
arrangements to obtain any records of 
treatment that are not already associated 
with the claims folder.

3.  Arrange for a VA dermatology 
examination to determine the nature and 
etiology of the veteran's prior and any 
current basal cell carcinoma, squamous 
cell carcinoma, actinic keratosis, or any 
other skin cancer determined to be 
prevalent.  All indicated studies should 
be performed.  After examination and 
review of the record, including evidence 
and information concerning the veteran's 
in-service excision of skin cancer of the 
lip, the examiner should be requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the veteran's basal 
cell carcinoma, squamous cell carcinoma, 
actinic keratosis, or other skin cancer 
is causally related to any incident(s) of 
service including the incidence of skin 
cancer of the lip in service or to 
exposure to herbicides while in service.  
The opinion should be supported by an 
explanation of the medical facts and 
principles used in formulating the 
opinion.  The claims file must be 
provided to the examiner for review of 
pertinent documents therein in connection 
with the examination and that it was 
available and reviewed should be noted in 
the examination report.

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
Specific attention is directed to the 
examination reports.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




